Citation Nr: 1610223	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, 

2.  Entitlement to service connection for temporomandibular joint (TMJ) disability.

3.  Entitlement to service connection for bilateral foot disability, bilateral hand disability, bilateral wrist disability, and fibromyalgia.

4.  Entitlement to service connection for migraine/headaches. 

5.  Entitlement to service connection for tinnitus and erectile dysfunction (ED). 

6.  Entitlement to service connection for a gastrointestinal (GI) disability, claimed as irritable bowel syndrome (IBS) or a gall bladder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to April 2005; he had reserve service prior to his active duty, and apparently returned to reserve component service, which apparently ended in November 2006.  He received an Army Achievement Medal for his service with the 491st Military Police Company in November 2004 through December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

A rating decision issued in February 2009 by the Seattle, Washington, RO, denied service connection for irritable bowel syndrome and gall bladder disability.  After the RO issued a statement of the case (SOC) in August 2010, the Veteran's representative submitted a September 2010 statement.  That statement made no specific argument, but simply included a checked notation that the appeal rested on the answer to the SOC.  There was no other response to the August 2010 SOC.  However, as the 646 from the Veteran's representative was received within 60 days following the SOC, the Board finds that it does have jurisdiction to address the issues listed in the August 2010 SOC, even though those issues were not certified by the agency of original jurisdiction as being on appeal.

During the pendency of this appeal, jurisdiction of the claims file was transferred to the RO in Houston, Texas.

During the pendency of this appeal, the Veteran sought higher evaluations for service-connected PTSD.  A 70 percent evaluation has been assigned for PTSD from October 2009 (exclusive of periods of temporary total ratings), an award of total disability based on individual unemployability (TDIU) has been granted, effective in 2009, and a total (100 percent) schedular evaluation has been assigned from July 31, 2015.  See Rating Decision issued in December 2015.  The record before the Board does not reflect that the Veteran has disagreed with any aspect of that rating, and no issue regarding PTSD is before the Board on appeal; the Board notes that the period allowed for disagreement with the December 2015 rating decision has not yet expired.  
 
In February 2010, the Veteran sought and was granted a temporary total rating (TTR) for hospitalization in excess of 21 days from December 2009 to January 2010.  No issue related to a temporary total rating is before the Board on appeal.  

The Veteran requested a Travel Board Hearing.  The requested hearing was scheduled in December 2014.  The Veteran did not appear for that hearing.  His request for a hearing before the Board is deemed withdrawn.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran reported knee pain during service, and has complained of knee pain chronically since service, and providers have noted objective findings which support the Veteran's complaints of knee pain.

2.  The medical evidence places the evidence in equipoise that the Veteran's diagnosed bruxism, claimed as TMJ disability, is related to his service-connected psychiatric disability.  

3.  The medical evidence establishes that the Veteran has reported chronic headaches/migraine headaches proximate to his service discharge and chronically and continuously since that time, and the evidence is in equipoise to warrant a finding that migraines/headaches are related to or secondary to the Veteran's service-connected psychiatric disability.
4.  The medical evidence places the evidence in equipoise to support a finding that the Veteran's GI disability, diagnosed as IBS, is a manifestation of, or secondary to, his service-connected psychiatric disability.  

5.  The medical evidence establishes that providers have ruled out a medical diagnosis of fibromyalgia or of chronic disability affecting the feet, hands, and wrists bilaterally.    

6.  The Veteran is competent to report that he has tinnitus and ED.


CONCLUSIONS OF LAW

1.  The criteria for service connection for knee disability, bruxism, migraine/headaches, tinnitus, ED, and a GI disability are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  The criteria for service connection for fibromyalgia, a bilateral foot disability, a bilateral wrist disability, or a bilateral hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for multiple disabilities.  Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306.  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and for organic diseases of the nervous system, and those presumptions have been considered in this decision.  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Id.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation, including to report a subjective symptom such as headache or pain.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

The requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Symptoms "without a diagnosed or identifiable underlying malady or condition" do not, in and of themselves, constitute a disability for which a separate grant of service connection is authorized by the law.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain). 

The musculoskeletal system and nervous system are complex; there are numerous disorders which sometimes have overlapping symptoms.  Thus, while the Veteran is competent to report that she experiences headaches, back pain, hip pain, knee pain, or foot pain, he is not competent to determine the cause of such symptoms.  

Facts

The Veteran enlisted in the Army Reserves in 2002.  In 2004, he was activated for deployment with the 491st and 314th Military Police (MP) units, which were apparently deployed to Guantanamo.  He has reported that he escorted detainees and POWs from other countries, to include countries in the Southwest Asia Theater of operations, to Guantánamo.  The Board notes the Veteran's contention that his service personnel and service treatment records (STRs) are not complete.  In particular, the Board notes that no personnel record which lists the units and locations of the Veteran's assignments is of record. 

Service treatment records show that the Veteran was treated for fever, headache, and pain in April 2003.  A diagnosis of viral syndrome was assigned.  The Veteran complained of abdominal pain in June 2004.  On objective examination, there was tenderness of the abdomen on palpation.  A diagnosis of chronic abdominal pain was assigned.  It was noted that the Veteran had been seen for blunt trauma to the abdomen prior to service.  In July 2004, the Veteran's abdominal pain was found to be resolved. 

The Veteran was treated for knee pain on several occasions.  When he sought evaluation of bilateral knee pain in September 2004 and October 2004, the Veteran denied any specific injury or trauma to the knees.  When the Veteran complained of knee pain in March 2005, radiologic examination of the right knee was conducted.  The report of that examination is not available.  However, after the Veteran was placed on a limited physical profile for his bilateral knee pain, he was transferred to medical hold, and referred for orthopedic evaluation for physical therapy or additional diagnostic examinations.  

During his March 2005 medical assessment for demobilization and separation, the Veteran also reported pain under the left shoulder blade and numbness in the feet, calves and arms.  The final in-service examination disclosed no objective findings of musculoskeletal disability or other diagnosed medical disorder.  

In the portion of the history completed by the Veteran in March 2005, he reported that his knees were "no good."

No additional treatment records for the remainder of the Veteran's active service, through April 2005, or his reserve service until apparent separation in November 2006, are of record.

October 2007 VA treatment notes reflect that the Veteran complained of bilateral knee pain, swelling, and giving way of the knees since 2004.  He also reported intermittent episodes of abdominal pain since 2004, with intermittent episodes of diarrhea/constipation.  He reiterated complaints of abdominal pain at VA treatment in February 2008.  He reported knee pain and arthralgia in multiple joints.  Radiologic examinations of the lumbosacral spine, knees, wrists, and ankles were negative.

During his initial VA treatment in October 2007, and at multiple occasions thereafter, the Veteran reported bilateral tinnitus.  The providers noted that the Veteran had normal hearing in 2004, and reported no recent changes in his hearing.  Likewise, the Veteran reported headaches.  The headaches were said to be as frequent as two or three times per week, during which he might have nausea and be bedridden for up to 24 hours.  

In March 2008, the Veteran sought emergency treatment for nausea and stomach upset.  The initial impression was that the Veteran had some type of viral infection, but he reported that he had been having the same problem for "the past few months." A possible diagnosis of cholecystitis was suspected. 

The Veteran reported worsening abdominal pain at each VA treatment episode thereafter.  In November 2008, the Veteran was afforded gastroenterology consultation.  The physician suspected a biliary (gallbladder) etiology for the Veteran's abdominal pain.  The Veteran reported no improvement with use of antacids.  The Veteran did not report for scheduled diagnostic examination, and later, in August 2009, reported that his abdominal pain had resolved.

June 2009 VA outpatient treatment records reflect that the Veteran continued to complain of bilateral knee pain.  He reported arthralgias in multiple joints.  See June 2009 Primary Care Progress Note. The Veteran's mother asserted that he had fibromyalgia.  Rheumatology consultation in August 2009 disclosed that the Veteran's joints were entirely normal, except for the right knee, which had definite patellar crepitus.  The assessment was chondromalacia patellae and chronic arthralgias.  The provider ruled out chronic inflammatory arthritis and fibromyalgia.

VA clinical records reflect that the Veteran was admitted for VA psychiatric treatment in November 2009 and from December 2009 to January 2010.  During those hospitalizations, the Veteran was treated for headache, abdominal pain, low back pain, and TMJ pain.  A diagnosis of bruxism was assigned, and the Veteran was provided with a nighttime bite guard.  The Veteran also reported ED.  Medications were prescribed.

A July 2010 VA outpatient treatment note reflects that the Veteran reported having diffuse joint pain for the past five years.  No treatment had been effective for pain relief.  He reported severe pain in his shoulders.  The Veteran's mother again reported that he had fibromyalgia.  He reported that he is knees were unstable, and had "lots of" popping and crepitus.  All joints, except the knees were normal on radiologic and physical examination.  The Veteran was referred for neurology consultation and diagnostic evaluations for the migrating arthralgias and paresthesias.  The providers again concluded that the Veteran did not have inflammatory arthritis or fibromyalgia, and assigned no new diagnosis.  The Veteran was referred for physical therapy.  Maltracking of the patellae to the lateral side was noted, and the Veteran was advised to use a neoprene sleeve when walking longer distances.

Lengthy outpatient treatment records dated from 2009 through September 2011 reflect complaints of knee pain, abdominal pain, TMJ tenderness (bruxism), tinnitus, and ED.  The Veteran reported frequent migraines and was placed on preventative medication.  The Veteran reported ongoing abdominal pain. 

Administrative and clinical documents received from the Social Security Administration (SSA) reflect that the Veteran sought disability benefits.  In October 2010, SSA determined that the Veteran was disabled and add been unable to work since November 2009, primarily as a result of psychiatric disability.

Few clinical records dated in 2012 or 2013 are associated with the electronic record available on appeal.  VA treatment records dated in 2014 and 2015, disclose no complaints of knee disability, bruxism, tinnitus; he was treated for ED. 

The records reflect ongoing treatment of migraine headaches and a GI disability manifested by abdominal pain.  Diagnostic examinations, including CT scan of the abdomen in September 2014 and EGD (esophagogastroduodenoscopy) and colonoscopy conducted in November 2014 were normal.  In February 2015, the Veteran sought emergency treatment of worsening abdominal pain.  Ongoing treatment of migraine headaches and GI disability through October 2015 is revealed in the VA outpatient treatment records. 

The examiner who conducted VA psychiatric examination in November 2015 concluded that the Veteran had irritable bowel syndrome as well as PTSD.  The examiner was unable to differentiate the symptoms, stating that the symptoms were overlapping.

Analysis

The Veteran's service treatment records reflect that he complained of and was treated for knee disability in service, although records of that medical treatment appear incomplete.  VA treatment records reflect that the Veteran reported knee pain upon initial post-service VA treatment in 2007 and frequently thereafter.  VA treatment records reflect that objective symptoms, including crepitus of the knees, and maltracking of the patellae, were found on objective examinations during the pendency of this appeal, and a medical diagnosis of chondromalacia patellae was assigned.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 1110.

The clinical records reflect that bruxism, manifested by tenderness of the TMJ joint, was diagnosed and treated during the Veteran's hospitalizations for his service-connected psychiatric disability.  The Veteran's December 2009, inpatient treatment records reflect that mental health providers noted the complaint of bruxism, and referred the Veteran for dental treatment to obtain a nighttime mouthguard.  The mental health providers noted that clonazepam would be prescribed in order to decrease the Veteran's anxiety and bruxism.  Providers of psychiatric care noted in February 2010, and March 2010 that the treatment decreased the Veteran's bruxism and teeth grinding.  This evidence supports a finding that providers considered the Veteran's diagnosed bruxism to be related to his service-connected psychiatric disability.  38 C.F.R. § 3.310(b).  The evidence is in equipoise to warrant a grant of service connection for bruxism.

The Veteran's service treatment records do not demonstrate that the Veteran complained of migraines or headaches, chronically during service.  As noted above, the Board does not consider this finding completely negative, since service treatment records from the Veteran's active service appear incomplete, and no reserve service records are associated with the electronic record.  VA outpatient treatment records demonstrate that the Veteran reported having chronic headaches.  At the time of his initial VA treatment, and reported that those headaches began during service.  The Veteran has chronically and continuously reported headaches and has been prescribed medications to relieve and control his headaches.  The Veteran is competent to report that he has migraines and headaches, and it is clear from the medical diagnoses and treatment prescribed that his providers feel his complaints of migraines and headache warrant medical treatment.  The clinical notes demonstrate that the Veteran's complaints of migraines and headaches may be related to, caused by, or aggravated by his service-connected psychiatric disability.  The medical evidence is at least in equipoise to warrant a finding that the criteria for service connection for migraine headaches are met. 

The medical evidence demonstrates that the Veteran has reported GI disability, beginning from his initial 2007 VA treatment to the present.  The November 2015 VA examination includes an opinion that the symptoms of the Veteran's current GI disability cannot be separated from the complaints related to his service-connected psychiatric disability.  The criteria for service connection for GI disability are met.

The Veteran is competent to report that he has tinnitus and ED.  Service connection for tinnitus was denied on the basis that the Veteran reported that his hearing remained normal, and the Veteran's hearing was normal at the time of the audiometric testing during his service.  However, there is no record that the Veteran's hearing acuity was again tested prior to or after his discharge from active service or his separation from reserve service.  Tinnitus is a subjective complaint.  It cannot be objectively monitored.  The Veteran presented frequent complaints of tinnitus during the pendency of this appeal.  The evidence is in equipoise to warrant a finding that the criteria for service connection for tinnitus are met.

The Veteran's providers noted the Veteran's complaints of ED during treatment for his service-connected psychiatric disability.  Medication has been prescribed for the Veteran to assist in alleviation of this complaint.  The record establishes that the Veteran has used the prescribed medication and was unable to tolerate a prescribed medication, requiring a change in treatment.   it is clear from the medical diagnoses and treatment prescribed that his providers feel his complaints of ED are related to his service-connected psychiatric disability, and warrant medical treatment.  The criteria for service connection for ED are met. 

The Veteran has reported a variety of symptoms affecting the feet, hands, and wrists bilaterally, among other joints. The Veteran's complaints of joint pain have been inconsistent, and his description of which joints are affected has varied.  Providers have noted the Veteran's complaints of migrating arthralgias, but have not assigned a diagnosis for these complaints.  

Radiologic examinations of various joints, including the feet, hands, and wrists have shown no abnormality during the pendency of the appeal.  

Providers have conducted laboratory and physical examinations to determine whether an inflammatory disease or fibromyalgia was present.  Each suspected diagnosis, including fibromyalgia, foot disability, wrist disability, and hand disability have been ruled out.  No pathology underlying the Veteran's complaints of joint pain, other than knee pain, has been identified.  The VA treatment records dated in 2014 and 2015 provide no indication that the Veteran continues to report fibromyalgia, foot disability, wrist disability, or hand disability.  The medical evidence is unfavorable to a finding that the Veteran has a current disability due to fibromyalgia or has a foot, wrist, or hand disability.  The criteria for service connection for those claimed disabilities are not met at this time.


Duty to assist

Initially, the Board notes that, given the favorable determination herein, no further discussion is required as to VA's duties to the Veteran regarding the claims for knee disability, bruxism, migraine/headaches, tinnitus, ED, or a GI disability.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was initially provided by letters dated in November 2007 and December 2008.  The Veteran and his representative have not identified any notice deficiency.  No defect in notice is apparent from the record.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records were requested and obtained.  Lengthy VA clinical records are associated with the electronic records.  Lengthy records were obtained from the Social Security administration.  No additional post-service clinical records that might be relevant to substantiate the claims have been identified.  The Board acknowledges that the Veteran has not been afforded specific VA examination of the feet, hands, or wrists, or for fibromyalgia, for purposes of this claim. 

However, the clinical records reflect that the Veteran's complaints that he had fibromyalgia or a disorder of the joints, including the feet, hands, and wrists were considered by his providers, but all physical examinations, radiologic examinations, and relevant laboratory examinations were negative.  Under the circumstances, VA has no duty to examine the Veteran for purposes of these claims

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board again notes that the Veteran's official service medical records appear incomplete, and the personnel records for his active and reserve service are clearly incomplete.  By law, if service department records relevant to the Veteran's claims are obtained following this decision, VA will reconsider such claims as if this decision had not been made.  38 C.F.R. § 3.156(c).  Accordingly, there is no prejudice to the Veteran in adjudicating these appeals, should relevant service Department records be located after this decision is issued.

ORDER

The appeal for service connection for a bilateral knee disability, bruxism (claimed as TMJ disability), migraine/headache disability, GI disability, tinnitus, and ED is granted.

The appeal for service connection for fibromyalgia, a bilateral foot disability, bilateral hand disability, and bilateral wrist disability is denied. 


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department ofVeterans Affairs


